DAN LEE, Chief Justice,
concurring in part and dissenting in part:
This matter is before the Court on a petition to rehear a decision of this Court denying mandamus to the Court of Appeals to allow a petition for rehearing denied pursuant to the provisions of MRAP 40. While I agree with the outcome and reasoning of the majority, I would treat Howard Shaw’s request as a Petition for Writ of Certiorari, pursuant to MRAP 17, and remand to the Court of Appeals for consideration of a petition for rehearing pursuant to the provisions of MRAP 2(c).
MRAP 17(a) provides in pertinent part: “[a] decision of the Court of Appeals is a final decision which is not reviewable by the Supreme Court except on writ of certiorari.” MRAP 17(a) (emphasis added). In other words, the sole and exclusive avenue of review of a decision of the Court of Appeals by this Court is by writ of certiorari. Consequently, the majority, while accomplishing the correct result and applying the appropriate reasoning, has chosen an inappropriate vehicle with which to execute the decision to remand this matter to the Court of Appeals. Therefore, I would treat Shaw’s request for mandamus as a Petition for Writ of Certiora-ri, and, as the Court has already addressed this matter, remand to the Court of Appeals for consideration of a petition for rehearing.